Citation Nr: 0613776	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  05-39 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchial asthma 
due to exposure to Lewisite.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied the veteran's request to 
reopen his claim on the basis that new and material evidence 
had not been submitted. 


FINDINGS OF FACT

1.  By rating decision in October 1995, the RO denied 
entitlement to service connection for bronchial asthma as a 
result of exposure to mustard gas.  The veteran was notified 
of the decision, provided a copy of the rating decision which 
explained why service connection was denied, but he did not 
initiate an appeal from the 1995 rating decision.

2.  The evidence associated with the claims file subsequent 
to the October 1995 RO decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for bronchial asthma due to exposure to 
Lewisite.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision denying entitlement to 
service connection for bronchial asthma as a result of 
exposure to mustard gas is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2005).

2.  The additional evidence presented since the October 1995 
rating decision is not new and material, and the claim of 
entitlement to service connection for bronchial asthma due to 
exposure to Lewisite is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, here is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in May 2005 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a), save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating and an effective date for the disability 
on appeal.  The failure to provide notice of the type of 
evidence necessary to establish a disability rating and an 
earlier effective date for a grant of service connection for 
bronchial asthma is harmless because new and material 
evidence has not been submitted to reopen the veteran's 
claim.  Hence, it was harmless error to fail to provide 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability in 
question.   Hence, any questions regarding what effective 
date is warranted are moot.

In addition, the May 2005 letter addressed the specific 
information and evidence necessary to reopen the claim for 
service connection, and adequately informed him of the 
specific basis for the prior denial of his claim.  See Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 2006) (in 
claim to reopen a previously denied claim for service 
connection, 38 U.S.C.A. § 5103(a) requires that VA issue a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim. 

New and material evidence

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id. at 1384.  

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In this case, service connection for bronchial asthma as a 
result of exposure to mustard gas was last denied in an 
October 1995 rating decision.  The veteran was notified of 
the October 1995 rating decision and of his appellate rights 
with respect thereto, but did not appeal.

The evidence on file at the time of the October 1995 rating 
decision included service medical records which showed the 
veteran was treated in August and December 1944 for 
nasopharyngitis, and in February 1945 for laryngitis.  His 
June 1946 separation examination revealed clinically normal 
lungs.  The service medical records do not verify the claim 
that the appellant was exposed to Lewisite/mustard gas while 
on active duty.

A June 1995 letter from the Department of the Army indicated 
that they were unable to verify that the veteran or his unit 
was exposed to a mustard agent.

A letter from the veteran's brother dated January 1993 stated 
he and the appellant were together at Camp Blanding, Florida.  
He reported that in the late summer and fall of 1944, an 
extra amount of Lewisite was set off.  He described the 
attempt to escape the gas.  This letter was accompanied with 
a newspaper article concerning gas testing during World War 
II and its link to diseases.  Letters from the veteran to 
friends and family indicate he went to sick call.

A June 2004 VA examination noted the appellant's self 
reported history of inservice exposure to Lewisite.  He also 
reported smoking for 20 years and stated asthma was diagnosed 
in 1992.  The diagnosis was bronchial asthma.  

Pertinent evidence added to the record since the October 1995 
rating decision consists of a copy of a U.S. Senate Report 
dated December 1994.  A VA Form 119, Report of Contact, dated 
November 2004 with a representative of the Defense Manpower 
Data Center indicating that the veteran was not listed in the 
Department of Defense's Official mustard gas roster.

A letter dated August 2005 from the Historical Research and 
Response Team of the U.S. Army Research, Development and 
Engineering Command stated that Camp Blanding was not among 
the locations where human volunteer testing with mustard or 
Lewisite agents was conducted.  The letter attached several 
pages under the heading "Standard Chemical Warfare Training 
Exercises of World War II".  This was a report concerning 
such testing and did not specifically identify the veteran.  

In October 2005, the veteran submitted a letter with a 
portion of the August 2005 letter from the U.S. Army 
Research, Development, and Engineering Command.  He also 
attached pages on chemical warfare training during World War 
II which accompanied the August 2005 letter.

There is no additional medical evidence since the October 
1995 rating decision showing a nexus between bronchial asthma 
and service.  There also is no evidence verifying the claim 
that the appellant was exposed to Lewisite/mustard gas while 
on active duty.  The evidence received after the October 1995 
rating decision is merely cumulative of evidence previously 
of record in that it simply shows that there was mustard gas 
and Lewisite testing during World War II.  The evidence 
received also shows that Camp Blanding was not among 
locations where human testing with mustard and Lewisite 
agents was conducted.  The newly submitted evidence is not 
sufficiently specific to independently demonstrate that the 
veteran was exposed to Lewisite during service.  Sacks v. 
West, 11 Vet. App. 314 (1998).  This evidence does not raise 
a reasonable possibility of substantiating the claim.  What 
was missing at the time of the October 1995 rating decision 
and what is missing now, is medical evidence linking the 
veteran's current bronchial asthma to the claimed exposure to 
mustard gas/Lewisite while he served on active duty.

While the veteran's statements linking his claimed disability 
to service are acknowledged, to the extent that he is 
attempting to present argument regarding etiology or medical 
causation of disease or illnesses, he is not competent since 
it has not been shown that he has the necessary medical 
skills and training to offer opinions on such medical 
questions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The veteran's contentions in this regard were 
previously of record and his current contentions, being 
essentially the same, are not new and material to his claim.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for bronchial 
asthma due to exposure to Lewisite is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


